           Case 1:21-cv-04696-LTS Document 4 Filed 06/15/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KENT ALLEN,
                           Plaintiff,
                                                                       21-CV-4696 (LTS)
                    -against-
                                                                    ORDER OF DISMISSAL
DANIEL EK (CEO of Spotify); QUAVIOUS
MARSHALL; KIARI CEPHUS,
                           Defendants.


LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is appearing pro se, brings this action invoking the diversity of citizenship

statute, 28 U.S.C. § 1332, as the basis for this Court’s jurisdiction. Plaintiff alleges that he

developed the idea of the music-streaming site Spotify, and he seeks compensation and credit for

his alleged creation. By order dated June 8, 2021, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP).

       Because of Plaintiff’s repeated filing of similar suits with implausible allegations and

meritless claims, the Court, in Allen v. Almanzar, ECF 1:21-CV-3838 (LTS) (S.D.N.Y. May 17,

2021) (ECF 4), has directed Plaintiff to show cause why he should not be enjoined from filing

any further actions in this Court IFP without first obtaining permission from this Court to do so.

       For the reasons set forth in this order, the Court dismisses the complaint for failure to

state a claim and as frivolous.

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also
            Case 1:21-cv-04696-LTS Document 4 Filed 06/15/21 Page 2 of 5




dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

                                         BACKGROUND

        The following facts are taken from the complaint: When Plaintiff was in the 8th grade, he

moved to Georgia from Florida. In 2001, the summer before Plaintiff’s 9th grade school year, he

“met Kiari Cephus (Offset) who[ ] lived down the street . . . [as well as his] birth brother

Quavious Marshall (Quavo).” (ECF 2, at 7.)

        “D[u]ring this time, [Plaintiff] knew MP3 would be a big market and would be the way

of the future to listen to music and that’s what [they] would occasionally sp[eak] about.” (Id.)

Also during this time, Plaintiff “was kind of a messy teenager . . . [and] when [he] wore [his]

regular clothes [he would] end up with a SPOT on [his] clothes.” (Id.) On one occasion, when he

“wast[ed] some juice on [his] clothes,” he realized “the perfect name to put with a MP3 player”:

Spotify. (Id.)

        Plaintiff seeks money damages for his “idea of Spotify.” (Id. at 8.)

                                          DISCUSSION

A.      Failure to State a Claim

        The Court construes Plaintiff’s allegations that he had the idea for the music-streaming

site Spotify as seeking relief for copyright infringement. As the Court has repeatedly explained

to Plaintiff in response to his prior suits, the Copyright Act gives the owner of a copyright certain

“exclusive rights,” 17 U.S.C. § 106, to protect “original works of authorship,” 17 U.S.C.

§ 102(a). “[T]he author is the party who actually creates the work, that is, the person who

translates an idea into a fixed, tangible expression entitled to copyright protection.” Cmty. for

Creative Non-Violence v. Reid, 490 U.S. 730, 737 (1989).




                                                  2
           Case 1:21-cv-04696-LTS Document 4 Filed 06/15/21 Page 3 of 5




        However, “copyright does not protect an idea, but only the expression of an idea.”

Richard J. Zitz, Inc. v. Pereira, 225 F.3d 646 (2d Cir. 2000) (citing Kregos v. Associated Press, 3

F.3d 656, 663 (2d Cir. 1993)); see 17 U.S.C. § 102(b) (“In no case does copyright protection for

an original work of authorship extend to any idea[,] . . . concept, [or] principle, . . . regardless of

the form in which it is described, explained, illustrated, or embodied in such work.”); Harper &

Row Publishers, Inc. v. Nation Enters., 471 U.S. 539, 547 (1985) (“[N]o author may copyright

. . . ideas.”); Williams v. Chrichton, 84 F.3d 581, 589 (2d Cir. 1996) (“Any similarity in the

theme of the parties’ works relates to the unprotectible idea of a dinosaur zoo.”); Eden Toys, Inc.

v. Marshall Field & Co., 675 F.2d 498, 501 (2d Cir. 1982) (“Plaintiff cannot copyright the ‘idea’

of a snowman.”); Dean v. Cameron, 53 F. Supp. 3d 641, 648 (S.D.N.Y. 2014) (“Plaintiff does

not have a monopoly on the idea of floating or airborne land.”); Castorina v. Spike Cable

Networks, Inc., 784 F. Supp. 2d 107, 112 (E.D.N.Y. 2011) (“[A] theme of ‘referencing

significant Americans’ is an uncopyrightable idea.”).

        Here, Plaintiff fails to state a claim under the Copyright Act because he does not allege

that he created any software or other tangible expression of his ideas or that he holds any

copyright. The Court therefore dismisses the complaint for failure to state a claim.

B.      Frivolousness

        Under the IFP statute, a court must dismiss a case if it determines that the action is

frivolous or malicious. 28 U.S.C. §1915(e)(2)(B)(i). A claim is “frivolous when either: (1) the

factual contentions are clearly baseless, such as when allegations are the product of delusion or

fantasy; or (2) the claim is based on an indisputably meritless legal theory.” Livingston, 141 F.3d

at 437 (internal quotation marks and citation omitted). Moreover, a court has “no obligation to

entertain pure speculation and conjecture.” Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011)




                                                   3
           Case 1:21-cv-04696-LTS Document 4 Filed 06/15/21 Page 4 of 5




(finding as frivolous and baseless allegations that set forth a fantastical alternative history of the

September 11, 2001 terrorist attacks).

       The Court, after reviewing Plaintiff’s complaint, finds that it lacks any arguable basis in

law or in fact. See Neitzke v. Williams, 490 U.S. 319, 325 (1989). Plaintiff’s claim that he created

the idea of Spotify when he was in the 9th grade is wholly implausible, particularly in light of

claims Plaintiff has advanced in his numerous other complaints. See Allen, ECF 1:21-CV-3838

(ECF 4) (collecting cases). Thus, the Court also dismisses the complaint as frivolous. See 28

U.S.C. § 1915(e)(2)(B)(i).

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead in “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 136 S. Ct. 450, 455-56 (2015)

(holding that federal-question jurisdiction is lacking where the claims are “wholly insubstantial

and frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks

and citations omitted)). Because the Court concludes that granting leave to amend would be

futile, the Court declines to do so.

                                          CONCLUSION

       Plaintiff’s complaint, brought IFP under 28 U.S.C. § 1915(b), is dismissed for failure to

state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii), and as frivolous, § 1915(e)(2)(B)(i).




                                                   4
          Case 1:21-cv-04696-LTS Document 4 Filed 06/15/21 Page 5 of 5




       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:   June 15, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                 5
